     Case 4:17-cv-03234 Document 175 Filed on 08/04/21 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


LaShan Arceneaux, et al.

v.                                           Case Number: 4:17−cv−03234

Klein Oak ISD, et al.




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Lee H Rosenthal
PLACE:       by video
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 8/11/2021

TIME: 11:00 AM
TYPE OF PROCEEDING: Status Conference


Date: August 4, 2021
                                                         Nathan Ochsner, Clerk
